                Case 1:20-cv-08899-CM Document 77 Filed 05/18/21 Page 1 of 2




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                                DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU

    BY ECF AND E-MAIL                                                                                  May 18, 2021
    The Honorable Colleen McMahon
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

    RE:      The Clementine Co. LLC, et al. v. Cuomo, et al., No. 20-cv-8899

    Dear Judge McMahon:

            This Office represents Defendants Andrew M. Cuomo, in his official capacity as Governor
    of the State of New York, Letitia James, in her official capacity as Attorney General of the State
    of New York, and the State of New York (“State Defendants”). We write to request that the time
    for State Defendants to respond to Plaintiffs’ motion for leave to amend the complaint (ECF No.
    73) be extended from Wednesday, May 19, 2021, to Monday, May 24, 2021. This is State
    Defendants’ first request to extend the time to respond to Plaintiffs’ motion for leave to amend the
    complaint.

            As the Court is aware, State Defendants oppose Plaintiffs’ motion for leave to amend on
    the ground that recent changes to the restrictions applicable to Plaintiffs’ theaters will render this
    case moot, and that therefore amendment would be futile. In the past several days, there have been
    further developments regarding the lifting of COVID-19-related restrictions that may bear on
    Plaintiffs’ motion and State Defendants’ response to it. Yesterday, May 17, 2021, Governor
    Cuomo announced that the State would be adopting the CDC’s recently updated recommendation
    regarding the necessity of mask-wearing and social distancing for vaccinated people, and issued
    Executive Order 202.108, directing that the CDC recommendation be adopted. 1 These revised
    guidelines will affect multiple industries and activities. Formal guidance is currently being
    developed based on the new CDC recommendations.

            As this updated guidance may be relevant to Plaintiffs’ motion and State Defendants’
    opposition, State Defendants ask the Court for a short extension of their time to respond to
    Plaintiffs’ motion for leave, to Monday, May 24, so that their briefing may accurately address the
    most up-to-date formal guidance applicable to Plaintiffs.


    1
     https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-state-adopt-new-
    cdc-guidance-mask-use-and-social-distancing;
    https://www.governor.ny.gov/sites/default/files/2021-05/EO_202_108.pdf


        28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
                                                     WWW.AG.NY.GOV
          Case 1:20-cv-08899-CM Document 77 Filed 05/18/21 Page 2 of 2
Honorable Colleen McMahon                                                               Page 2 of 2
May 18, 2021

       Plaintiffs have been consulted about this request, and take no position. Defendant Mayor
de Blasio consents to this request, and asks that he be permitted to file his response on the same
schedule as the State Defendants.

       State Defendants appreciate the Court’s attention to this matter.


                                                     Respectfully submitted,


                                                     /s/ Matthew L. Conrad
                                                     Matthew L. Conrad
                                                     Assistant Attorney General
                                                     28 Liberty Street
                                                     New York, N.Y. 10005
                                                     (212) 416-6352
                                                     Matthew.Conrad@ag.ny.gov


cc:    Counsel of record (by ECF)
